DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch lock as the adjustment element must be shown or the feature canceled from claim 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities: 
Claim 1 states “the drive motor” without antecedent. It will be read as “the motor” as follows:
“… responsive to comparing a motor voltage of the motor with the monitoring rule”
Claim 19 has numerous errors which are read as follows:
A motor vehicle lock arrangement comprising: a latch housing; a motor including a drive shaft and disposed within the housing; a lock catch configured to engage and disengage a striker; a catch configured to move between an engaged position and a disengaged position, wherein when the catch is in the engaged position, the catch engages the lock catch and when the catch is in the disengaged position,to the disengaged position; a spring configured to bias the adjustment element from the disengaged position to the engaged position; and a monitoring unit configured to, responsive to a motor voltage exceeding a predetermined threshold, determine if the adjustment element reaches a predetermined position [[.]] as the catch moves from the disengaged position to the engaged position.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is unclear how the adjustment element can be either the catch or the lock latch when the adjustment element, lock latch, and catch are three separate items from claim 11 and claim 1, since claim 11 depends on claim 1.
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is unclear how the adjustment element (5) can be the lock latch when a lock latch is known in the art to be spring biased towards a disengaged position. Claim 1, which claim 13 depends upon, requires the adjustment element to be reset from the disengaged position to the engaged position by a spring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jan Zejda (DE 102017108754), hereinafter referred to as Zejda, in view of Sabrina Deeg et al. (DE 102015005963), hereinafter referred to as Deeg.
In regard to claim 1, Zejda teaches a motor vehicle lock arrangement, comprising: 
	a drive arrangement provided with a motor (4) and 
	an adjustment element (7) coupled to the drive arrangement (coupled through 5 and 17), and configured to be deflected by a deflecting movement (section 0004, lines 52-53 describes the adjustment element being moved by means of the electric drive which is perceived as a deflecting movement), generated by the motor (4), from an engaged position to a disengaged position (engaged and disengaged positions are known within the art as preventing an unlatching movement and allowing an unlatching movement, respectively) and configured to be reset by a resetting movement, generated by a spring (section 0030 lines 403-404 describes a spring preloading on the adjustment element), from the disengaged position to the engaged position (it is known within the art to have the spring bias the adjustment element from a disengaged position to an engaged position so that the latch is locked automatically); and 
	a monitoring unit (the specification does not mention a controller. However, a control unit of some type must exist for the sensors to rely information to) programmed with a monitoring rule (a monitoring rule of some sort must exist to determine the position as described in section 0030 from the switching means or current described in section 0016, lines 183-185 of the end positions) and configured to, determine a position reached by the adjustment element (7) during the resetting movement, responsive to comparing a motor current (Section 0016, lines 183-185 describe an increase in current detected) of the drive motor with the monitoring rule. 
	Zejda does not teach a motor vehicle lock arrangement, comprising:
	a monitoring unit programmed with a monitoring rule and configured to, determine a position reached by the adjustment element during the resetting movement, responsive to comparing a motor voltage of the drive motor with the monitoring rule.
	Deeg teaches a motor vehicle lock arrangement, comprising: 
	a monitoring unit (controller described in section 0005 lines 51-56) programmed with a monitoring rule (described as a current signal during electrical control in section 0011 lines 109-111) and configured to, determine a position reached by the adjustment element (2) during the resetting movement (section 0008 describes that current is detected during both the deflecting movement and the resetting movement which is compared to monitoring rule to determine the state which is perceived as the position), responsive to comparing a motor voltage (the abstract describes voltage as being an option additional to current) of the drive motor (3) with the monitoring rule (described as a current signal during electrical control in section 0011 lines 109-111).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock arrangement of Zejda with the monitoring unit of Deeg which compares voltage to determine the position reached by the adjustment element because although the motor vehicle lock of Zejda must already have a similar control unit and some baseline to compare the electrical signals to, it is stated more directly in the motor vehicle lock of Deeg as using voltage which is known in the art to be a measure to indicate various parameters of components.
In regard to claim 3, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1, wherein the monitoring unit (Deeg: Controller) is configured to determine the position of the adjustment element (Zejda: 7) with respect to a reference position (The controller is configured to determine a position as described in section 0030 of Zejda, lines 404-409) and wherein, the reference position is a position of the adjustment element (Zejda: 7) reached when the adjustment element (Zejda: 7) is moved by the deflecting movement (Section 0016 of Zejda, lines 183-185 describe detecting an end position which a reached position is perceived as).  
In regard to claim 16, Zejda (in view of Deeg) teaches a method of operating a motor vehicle lock arrangement, including a drive arrangement, provided with a motor (Zejda: 4), and an adjustment element (Zejda: 7) coupled to the drive arrangement, the method comprising: 
	deflecting the adjustment element (Zejda: 7) from an engaged position to a disengaged position by operating the motor (Zejda: 4) in a motor mode (the motor mode is considered a mode while the motor is operating), resetting the adjustment element from the disengaged position to the engaged position by a spring biasing the adjustment element (Zejda: section 0030 lines 403-404 describes a spring preloading on the adjustment element) while the motor operates in a generator mode (a generator mode is considered a mode where the motor shaft is moving from a source other than electrical input, which occurs by the force of the spring); and determining, by a monitoring unit (Deeg: Controller), whether the adjustment element reaches a predetermined position during the resetting step (Deeg: section 0008 describes that current is detected during both the deflecting movement and the resetting movement which is compared to monitoring rule to determine the state which is perceived as position), wherein the determining step includes comparing a motor voltage of the motor with a monitoring rule (the abstract describes voltage as being an option additional to current).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zejda (in view of Deeg), in further view of J. R. Scott Mitchell (US 20190309564), hereinafter referred to as Mitchell.
In regard to claim 4, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1, wherein the monitoring unit (Deeg: Controller) is configured to determine the position of the adjustment element (Zejda: 7) based on switches (Zejda: 9).
Zejda does not teach a monitoring unit configured to determine the position of the adjustment element based on a profile of the motor voltage including a number of halfwaves of the motor voltage.
Mitchell teaches a monitoring unit (130) configured to determine the position of the adjustment element (25) based on a profile of the motor voltage including a number of halfwaves of the motor voltage (paragraph 0074 describes the monitoring unit counting ripples to determine the position of the adjustment element, which must have a profile in order to make the comparison).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock arrangement of Zejda (in view of Deeg) with the monitoring unit of Mitchell because it is known within the art that the voltage produced by motors acting as generators is an indication of how many rotations the motor moved. Using the halfwaves are proportional to using full waves. It would be more efficient to determine the position of the adjustment element by using no more components necessary by counting the waves or halfwaves produces.
Claims 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zejda (in view of Deeg), in further view of Emiko Okuma (US 20180195317), hereinafter referred to Okuma.
In regard to claim 2, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1, wherein the monitoring unit (Deeg: Controller) is configured to, responsive to the position of the adjustment element deviating from the engaged position
Zejda (in view of Deeg) does not teach the monitoring unit configured to initiate an alarm routine.  
Okuma teaches a monitoring unit (processing circuitry) configured to initiate an alarm routine (page 4, paragraph 0058 describes the alarm being a flashing light or sound signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the monitoring unit of Zejda (in view of Degg) with the configuration to initiate an alarm routine of Okuma because it is known in the art that vehicle door latches can be pinched by foreign objects and is a safety concern to be aware when a door latch is not fully closed as intended.
In regard to claim 17, Zejda (in view of Deeg and Okuma) teaches the motor vehicle lock arrangement of claim 2, wherein the alarm routine issues a warning message to a vehicle operator (page 4, paragraph 0058 describes the alarm being a flashing light or sound signal).  
In regard to claim 18, Zejda (in view of Deeg and Okuma) teaches the motor vehicle lock arrangement of claim 2, wherein the alarm routine blocks continued operation of the drive arrangement (page 4, paragraph 0058 describes the monitoring unit can be configured to prevent the door from closing which is interpreted as blocking continued operation of the drive arrangement).  
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zejda (in view of Deeg), in further view of Thomas Forsberg (WO 2018114705), hereinafter referred to as Forsberg.
In regard to claim 5, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1.
Zejda does not teach the motor vehicle lock arrangement, wherein the monitoring unit (Deeg: Controller) is further configured to determine an adjustment speed of the adjustment element (Zejda: 7) moved by the resetting movement based on a magnitude of the motor voltage compared with the monitoring rule.
Forsberg teaches a monitoring unit (23) is further configured to determine an adjustment speed of the adjustment element (21) moved by the resetting movement (The resetting movement is considered the state of not supplying energy as described on page 8, lines 10-11, wherein the instant invention is in the same state during the resetting movement) based on a magnitude of the motor voltage compared with the monitoring rule (Page 9, lines 10 to 15 describes determining the speed of a motor, and therefore the adjustment element, from the back-EMF, voltage measurement where a voltage measurement is considered to include amplitude and frequency. In order to determine the speed, the measurement must be compared to a base value, the reference speed, which is perceived as the monitoring rule).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock arrangement of Zejda (in view of Deeg) with the monitoring unit of Forsberg because it would be more efficient to determine the position of the adjustment element by using no more components necessary by measuring the back-EMF voltage magnitude.
In regard to claim 6, Zejda (in view of Deeg and Forsberg) teaches the motor vehicle lock arrangement of claim 1, wherein the drive motor is a direct current motor (Forsberg page 1, line 12 describes using a DC motor).  
In regard to claim 7, Zejda (in view of Deeg and Forsberg) teaches the motor vehicle lock arrangement of claim 5, wherein the monitoring unit (Forsberg: 23) is further configured to, responsive to determining an ambient temperature (Forsberg: Page 3, lines 17-18 describe the control unit being configured to estimate the speed based on temperature), alter the monitoring rule based on the ambient temperature (Forsberg: Page 10, lines 10-18 describe changing the reference speed, which is considered the monitoring rule with it being dynamic and is changed depending on factors such as temperature).  
In regard to claim 8, Zejda (in view of Deeg and Forsberg) teaches the motor vehicle lock arrangement of claim 7, wherein the monitoring unit (Forsberg: 23) is configured to determine the ambient temperature based on a motor current of the motor (Zejda: 4) as the motor (Zejda: 4) during a reference run of the adjustment element (It is known within the art that the temperature of an electrical component with a resistance can be determined using Joule’s law. The ambient temperature can therefore be determined where the time entered is of a very small value such as .000001 secs. During that time, the temperature of the component would be the same temperature as ambient temperature and therefore, when current is supplied like during a reference run, the ambient temperature can be calculated. The equation for reference is H=I2Rt as described in Joule’s Law of Heating).
In regard to claim 10, Zejda (in view of Deeg and Forsberg) teaches the motor vehicle lock arrangement of claim 8, wherein the reference run is the deflecting movement of the adjustment element and/or the resetting movement of the adjustment element (As described in section 0008 of Deeg, current would flow and be measured to the electric motor during the reference run, during an operation from an open state to a closed state which is equivalent to the resetting movement).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zejda (in view of Deeg and Forsberg), in further view of Yong Roy Park (KR 20170082301), hereinafter referred to as Park.
In regard to claim 9, Zejda (in view of Deeg and Forsberg) teaches the motor vehicle lock arrangement of claim 8. 
Zejda does not teach the motor vehicle lock arrangement wherein the monitoring unit is further configured to alter the monitoring rule based on motor voltage or an adjustment speed of the adjustment element of the motor during a reference run.
Park teaches a lock wherein the monitoring unit (Control apparatus) is further configured to alter the monitoring rule (reference value) based on motor voltage (new data) during the reference run (as described in paragraph 0047). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the monitoring unit of Zejda (in view of Deeg and Forsberg) where it is configured to alter the monitoring rule as Park does because it is known in the art that using measurements such as voltage and current to determine mechanical aspects such as position requires accurate references to compare the values to and that the reference values can change in time. Adding the ability to change the reference value allows the invention to be calibrated and is therefore more accurate. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zejda (in view of Deeg), in further view of Benedikt Dremel (DE 102014105874), hereinafter referred to as Dremel.
In regard to claim 11, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1, further comprising:
	a motor vehicle lock including a lock latch (Zejda: 12) and a catch (Zejda:7), and a lock housing (Zejda: 3) 
Zejda does not teach the motor vehicle lock arrangement wherein the monitoring unit is disposed in the lock housing.  
Dremel teaches a motor vehicle lock arrangement wherein the monitoring unit (1a) is disposed in the lock housing (see Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have placed the monitoring unit of Zejda (in view of Deeg and Mitchell) in the housing of Zejda similar to Dremel has because it is known in the art to encompass all the components in a single housing for modular use and ease of installation/repair. 


    PNG
    media_image1.png
    704
    487
    media_image1.png
    Greyscale

In regard to claim 12, Zejda (in view of Deeg and Dremel) teaches the motor vehicle lock arrangement of claim 11, wherein the adjustment element is the catch (Zejda: 7).  
In regard to claim 13, Zejda (in view of Deeg and Dremel) teaches the motor vehicle lock arrangement of claim 11, wherein the adjustment element is the lock latch (Deeg: 2).  
In regard to claim 14, Zejda (in view of Deeg) teaches the motor vehicle lock arrangement of claim 1.
Zejda (in view of Deeg) does not teach the motor vehicle lock arrangement, wherein the drive arrangement includes a flexible traction means directly or indirectly connected to the motor and configured to be wound up by the motor to produce the deflecting movement.  
Dremel teaches a motor vehicle lock arrangement, wherein the drive arrangement includes a flexible traction means (11) directly or indirectly connected to the motor (10) and configured to be wound up by the motor (10) to produce the deflecting movement (Fig. 2 shows the motor connected to the flexible traction means which is wound up on its shaft).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock arrangement of Zejda (in view of Deeg) with the flexible traction means of Dremel directly connected to the motor and are configured to be wound up by the motor to produce the deflecting movement because it is known in the art that using a motor and flexible traction means is an alternative method to engage/disengage a locking mechanism for a locking latch that costs less and is reliable. 
In regard to claim 15, Zejda (in view of Deeg and Dremel) teaches the motor vehicle lock arrangement of claim 14, wherein the motor (Dremel: 10) includes a motor shaft (see Fig. 2) extending from the motor (Dremel: 10) and the flexible traction means (Dremel: 11) is configured to be wound up on the motor shaft (see Fig. 2).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dremel in view of Deeg.
In regard to claim 19, Dremel teaches a motor vehicle lock arrangement comprising: a latch housing ; a motor (10) including a drive shaft (see Fig. 2) and disposed within the housing (see Fig. 2); a lock catch (5) configured to engage and disengage a striker (6); a catch (7) configured to move between an engaged position and a disengaged position, wherein when the catch (7) is in the engaged position, the catch (7) engages the lock catch (5) and when the catch (7) is in the disengaged position, the catch (7) is disengaged position, the catch (7) is disengaged from the lock catch (5); a cable (11) operatively coupled between the drive shaft (see Fig. 2) and the catch (7), wherein as the motor (10) actuates the drive shaft (see Fig. 2) rotates pulling the cable (11) and moves the catch (7) from the engaged position and the disengaged position; a spring configured to bias the spring from the disengaged position to the engaged position (paragraph 0045, lines 391 to 394 describe the use of a spring to bias the catch to the engagement position); and a monitoring unit (1a).
Dremel does not teach a monitoring unit configured to, responsive to a motor voltage exceeding a predetermined threshold, determine if the adjustment element reaches a predetermined position as the catch moves from the disengaged position to the engaged position.  
Deeg teaches a monitoring unit (controller described in section 0005 lines 51-56) configured to, responsive to a motor voltage (the abstract describes voltage as being an option additional to current) exceeding a predetermined threshold (the threshold is described as a current signal during electrical control in section 0011 lines 109-111), determine if the adjustment element reaches a predetermined position as the catch moves from the disengaged position to the engaged position (section 0008 describes that current is detected during both the engagement to disengagement movement and disengagement to engagement movement which is compared to the predetermined threshold to determine the state which is perceived as the position).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock arrangement of Dremel with the monitoring unit of Deeg because comparing voltage signatures to a reference voltage is known in the art to determine the state of a motor which is used to determine the position of the catch.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dremel (in view of Deeg), in further view of Park, and in further view of Roman Joschko (EP 2826938), hereinafter referred to as Joschko.
In regard to claim 20, Dremel (in view of Deeg) teaches the motor vehicle lock arrangement of claim 19. 
Dremel does not teach the motor vehicle lock wherein the monitoring unit is configured to alter the predetermined threshold.
Park teaches a lock wherein the monitoring unit (Control apparatus) is configured to alter the predetermined threshold (reference value) (as described in paragraph 0047).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock of Dremel (in view of Deeg) with the monitoring unit configuration of Park because it is known in the art that a reference is valid as long as no other factors change and must be recalibrated, or altered, constantly to be accurate with components that have changing values, like the friction of a vehicle latch or catch.
Dremel does not teach the motor vehicle lock wherein the monitoring unit is responsive to receiving an ambient temperature from a temperature sensor.
Joschko teaches a motor vehicle lock where the monitoring unit is responsive to receiving an ambient temperature from a temperature sensor (paragraph 0075, lines 744-746 describes the use of a temperature sensor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle lock of Dremel (in view of Deeg and Park) with the temperature sensor from Joschko because it is known in the art to include a temperature sensor in monitoring ambient temperature because the change in ambient temperature affects operations and also reference signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        Monday, June 6, 2022

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675